Citation Nr: 0103837	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  95-08 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an original rating in excess of 20 percent 
for degenerative joint disease of the right shoulder with 
ruptured right biceps tendon.  

2.  Entitlement to an original rating in excess of 10 percent 
for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from June 1961 to November 
1992.  The record indicates that he apparently was a West 
Point cadet in the late 1950's-early 1960's.  See 38 C.F.R. 
§ 3.6 (b)(4) (2000).  His records reveal significant 
meritorious service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
Montgomery, Alabama, Regional Office (RO) which, in part, 
granted service connection and assigned a 20 percent rating 
for degenerative joint disease of the right shoulder with 
ruptured right biceps tendon; and granted service connection 
and assigned a noncompensable rating for a left knee sprain.  
An RO hearing was held in June 1996.  A "Travel Board" 
hearing was held before the undersigned Board Member in 
November 1998.  

It should be added that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, in an April 1999 decision rendered on other 
appellate issues, the Board reframed the increased rating 
appellate issues as entitlement to an original rating in 
excess of 20 percent for degenerative joint disease of the 
right shoulder with ruptured right biceps tendon and a 
compensable original rating for left knee sprain; and 
remanded said right shoulder and left knee disabilities 
issues to the RO for additional evidentiary development.  By 
an October 1999 rating decision, the RO, in effect, assigned 
an original evaluation of 10 percent for left knee sprain, 
effective December 1, 1992.  Since that rating decision sheet 
indicates that the left knee disability was coded under 
Diagnostic Code 5010 for traumatic arthritis, the Board has 
herein reframed the left knee disability appellate issue as 
entitlement to an original rating in excess of 10 percent for 
residuals of a left knee injury.  Since neither appellant nor 
his representative has withdrawn said left knee disability 
issue, said issue remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

Thus, the Board construes the issues on appeal as limited to 
the issues delineated on the title page of this decision, and 
will proceed accordingly.   


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issues, to the extent legally 
required, has been obtained by the RO.

2.  The appellant's service-connected right shoulder 
disability (major upper extremity) is manifested primarily by 
complaints of pain, limitation of motion, and arthritic 
changes.  The recent clinical evidence reflects that he is 
able to abduct that arm approximately 91 degrees.  X-rays of 
that shoulder showed severe glenohumeral narrowing and 
sclerosis with pronounced cortical sclerosis and deformity of 
the right humeral head; and evidence of a right rotator cuff 
injury.  

3.  In-service clinical evidence showed a right humeral head 
fracture with some deformity and degenerative arthritis due 
to in-service trauma; and a lateral head tear of the right 
biceps muscle.  The right humeral head deformity may be 
reasonably characterized as marked malunion of the humerus.  
Painful, restricted right shoulder motion has been 
objectively shown and produces 10 percent additional 
functional impairment on flare-ups.  

4.  However, the recent clinical evidence does not show that 
the right shoulder is ankylosed, that right shoulder 
abduction is limited to less than shoulder level, or that 
there is nonunion/fibrous union of the right humerus or loss 
of the right humeral head.  

5.  The appellant's service-connected left knee disability is 
manifested primarily by normal extension and 123 degrees' 
flexion.  Gait is unimpaired.  Although he is unable to squat 
on that knee, the recent clinical evidence does not show 
painful left knee motion, tenderness, instability, 
ligamentous laxity, weakness, or effusion.  No more than 
slight impairment of that knee has been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation of 40 percent, 
but no more, for appellant's degenerative joint disease of 
the right shoulder with ruptured right biceps tendon have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Codes 5010, 5201, 5202, 5301-5306 (2000).

2.  The criteria for an original evaluation in excess of 10 
percent for residuals of a left knee injury have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 
5010, 5257, 5260, 5261 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant.  A 
comprehensive medical history and detailed findings with 
respect to the service-connected right shoulder and left knee 
disabilities issues on appeal over the years are documented 
in the medical evidence.  The service medical records 
adequately detail the circumstances and nature of the 
service-connected disabilities at issue and treatment 
therefor.  Additionally, pursuant to the Board's April 1999 
remand, a recent VA orthopedic examination was conducted in 
July 1999.  Said examination is sufficiently detailed and 
comprehensive regarding the nature and current severity of 
the service-connected disabilities at issue, and provides a 
clear picture of all relevant symptoms and findings.  There 
is no indication that more recent, relevant medical records 
exist that would indicate a greater degree of severity of 
said disabilities in issue than that shown in said VA 
examination.  It should be added that appellant did not 
respond to the RO's May 1999 letter requesting information 
and assistance in obtaining any additional, relevant medical 
records.  See Woods v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disabilities at issue, particularly as those 
disabilities affect the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


I.  An Original Rating in Excess of 20 percent for 
Degenerative Joint Disease of the Right Shoulder with 
Ruptured Right Biceps Tendon

The RO has rated appellant's service-connected degenerative 
joint disease of the right shoulder with ruptured right 
biceps tendon under Diagnostic Codes 5010 (traumatic 
arthritis), 5201 (limitation of arm motion), and 5305 (muscle 
injury to shoulder girdle/arm).  The Board has considered the 
applicability of all appropriate rating codes in rating said 
service-connected right shoulder disability issue on appeal.  

Although VA amended its regulations for rating muscle injury 
disabilities, 38 C.F.R. §§ 4.55-4.73 (effective July 3, 
1997), it does not appear that the aforementioned Diagnostic 
Codes for rating injuries to the shoulder girdle muscle 
groups have substantively been altered.  Therefore, the 
amendments have essentially no effect in this case and the 
Board can proceed with its consideration without prejudice to 
appellant, particularly in light of the partial allowance 
herein of the right shoulder disability rating appellate 
issue.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. Part 4, 4.71a, 
Code 5010.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. Part 4, 
4.71a, Code 5003.  

Diagnostic Code 5201 provides that:  A 20 percent evaluation 
may be assigned for limitation of motion of the major arm 
when motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  

Diagnostic Code 5200 provides that:  A 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 40 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 50 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.  

Diagnostic Code 5202 provides that:  A 20 percent evaluation 
may be assigned for malunion of the humerus of the major 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
30 percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).  

Under applicable Diagnostic Codes 5301 through 5306 for 
rating muscle injuries to the shoulder girdle/arm, the 
maximum evaluation assignable under these codes is 40 percent 
for severe injury.  

Appellant's service medical records reveal that in 1958, he 
sustained a right shoulder injury.  A possible rotator cuff 
strain was subsequently assessed.  In 1961, he underwent a 
right shoulder arthroplasty due to recurrent dislocation.  In 
August 1971, a history was noted of an impacted right humeral 
fracture 3 months ago.  X-rays showed degenerative joint 
disease and an impacted fracture.  In August 1977, a history 
was noted of a 1961 right shoulder Putti-Platt surgical 
procedure for dislocation and a fracture at the top of the 
right humerus in the early 1970's due to a fall.  Clinically, 
shoulder ranges of motion were described as markedly limited.  
X-rays revealed an old fracture of the right humerus 
anatomical end with arthritis at the glenoid and margin of 
the humeral head.  Shoulder surgery was recommended.  In 
1987, severe glenohumeral degenerative joint disease and 
possible right shoulder cuff tear were assessed.  Similar 
findings were reported in the early 1990's.  In 1992, in 
addition to severe limitation of motion with radiographic 
evidence of severe glenohumeral degenerative joint disease of 
the right shoulder, a lateral head tear of the right biceps 
muscle was clinically noted.  Parenthetically, according to 
Dorland's Illustrated Medical Dictionary, 1076 (28th ed. 
1994), the two heads of the biceps muscle of the arm 
originate in the upper border of the glenoid cavity and apex 
of the coracoid process (i.e., the shoulder).  Appellant was 
considered a candidate for a [right shoulder] total joint 
replacement.  

On February 1993 VA examination, appellant complained of 
right shoulder pain with restricted motion that limited 
activities.  Clinically, the right shoulder had a large 
operative scar.  There were decreased ranges of motion and a 
right biceps tendon rupture was noted.  X-rays of that 
shoulder revealed far-advanced degenerative joint disease.  
The assessments included "[s]tatus post fracture of the 
right shoulder with severe degenerative joint disease, 
ruptured right biceps tendon and marked decrease in range of 
motion."  

During hearings on appeal in June 1996 and November 1998, 
appellant testified that the right shoulder had severely 
restricted motion and precluded movement above shoulder 
level.  He stated that the right shoulder disability 
adversely affected his job in a security business and in 
working on a farm.  An October 1998 private medical statement 
reported that appellant had marked limitation of right 
shoulder motion with radiographic findings of marked 
degenerative joint disease in the glenohumeral head and a 
chronic rotator cuff problem.   

Pursuant to remand, on recent July 1999 VA orthopedic 
examination, appellant's complaints included pain, stiffness, 
swelling, locking, and lack of endurance.  He denied heat, 
redness, instability, giving way, and fatigability.  He 
reported periods of flare-ups precipitated by cold, rainy 
weather and, significantly, the examiner noted that appellant 
"has 10% additional functional impairment."  Appellant was 
reportedly right-handed.  Clinically, there was "objective 
evidence of painful motion, especially in the right shoulder 
and there is guarding of movement."  There was no edema, 
effusion, instability, weakness, tenderness, redness, heat, 
or abnormal movement.  There was a 12 cm-long surgical scar 
over the right anterior shoulder.  The right shoulder 
exhibited 89 degrees' forward flexion, 91 degrees' abduction, 
44 degrees' internal rotation, and 43 degrees' external 
rotation.  Ranges of right shoulder motion on that 
examination (flexion, abduction, and internal and external 
rotation) were at least moderately limited.  See Plate I, 38 
C.F.R. § 4.71 (2000).  X-rays of that shoulder showed severe 
glenohumeral narrowing and sclerosis with pronounced cortical 
sclerosis and deformity of the right humeral head.  The 
acromiohumeral joint space was markedly narrowed due to 
upward migration of the humeral head.  The radiographic 
impression was severe right shoulder osteoarthritis and 
acromiohumeral joint space narrowing suggestive of rotator 
cuff injury.  The examiner remarked that the right shoulder 
exhibited weakened movement, excess fatigability, and 
incoordination of a moderately severe degree; that there was 
no atrophy of the shoulder girdle musculature; that painful 
right shoulder motion was clinically elicited; that the pain 
was in the shoulder joint itself; and that "[t]his would 
interfere with daily activities."  The diagnosis was 
"[d]egenerative joint disease of the right shoulder...with 
loss of function due to mild pain...."  

Under Diagnostic Code 5201, the schedular criteria are based 
upon the degree of abduction exhibited.  Since the recent 
clinical evidence reflects that appellant is able to abduct 
the right arm 91 degrees to a position at shoulder level, a 
higher rating for that shoulder disability would not be 
warranted under Diagnostic Code 5201.  Additionally, although 
there is radiographic evidence of an old fracture of the 
right humeral head with some deformity and degenerative 
arthritis, since there is no clinical evidence of ankylosis 
of the scapulohumeral articulation, a higher rating for that 
shoulder disability would not be warranted under Diagnostic 
Code 5200.  However, it is the Board's opinion that the 
criteria for a higher original rating have been met under 
Diagnostic Code 5203, since malunion with marked deformity of 
the right humeral head has clearly been shown.  

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
205-208 (1995), which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  The positive 
evidence includes the examiner's opinion on recent VA 
examination that appellant experiences 10 percent additional 
functional impairment during periods of flare-ups.  
Appellant's testimony and clinical complaints appear credible 
as to the rather severe nature of the right shoulder 
disability and its affect upon him industrially.  
Additionally, the Board has considered the fact that the RO 
has rated the service-connected right shoulder disability as 
including a ruptured right biceps tendon under a Diagnostic 
Code for muscle injury to the shoulder girdle/arm.  It is 
reiterated that the maximum evaluation assignable under these 
muscle injuries codes for shoulder girdle/arm muscle damage 
is 40 percent for severe injury.  It is significant that the 
examiner on recent VA examination stated that there was no 
right shoulder girdle muscle atrophy.  However, with 
resolution of all reasonable doubt, and considering all 
applicable diagnostic codes and DeLuca, it is the Board's 
opinion that the service-connected degenerative joint disease 
of the right shoulder with ruptured right biceps tendon more 
nearly approximates the criteria for a 40 percent original 
evaluation.  38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5010, 5201, 5202, 5301-5306.  

However, an evaluation in excess of 40 percent would not be 
warranted, since the clinical evidence does not show that the 
right shoulder is ankylosed, that right shoulder abduction is 
limited to less than shoulder level, or that there is 
nonunion/fibrous union of the right humerus or loss of the 
right humeral head.  See Codes 5200, 5201, and 5202.  It is 
reiterated that the 40 percent original evaluation herein 
awarded by the Board is the maximum evaluation assignable 
under applicable diagnostic codes for severe muscle injury to 
the shoulder girdle/arm.  See Diagnostic Codes 5301 through 
5306.  

It is the Board's opinion that appellant's service-connected 
right shoulder musculoskeletal symptoms, including scarring, 
joint pathology, and any muscle damage, are adequately 
compensated for by the 40 percent original disability 
evaluation herein awarded.  See 38 C.F.R. § 4.14 (2000), 
which states, in pertinent part, "[t]he evaluation of the 
same disability under various diagnoses is to be avoided"; 
Brady v. Brown, 4 Vet. App. 203, 206 (1993); and Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Since the symptomatology 
attributable to any right shoulder scarring, joint pathology, 
and muscle damage would overlap to a great extent, given 
their close anatomical location and functioning, assigning 
separate evaluations for said right shoulder conditions would 
violate the proscription against pyramiding of ratings.  

Thus, the Board concludes that the 40 percent original 
evaluation herein awarded by the Board for the service-
connected right shoulder disability adequately compensates 
appellant for the degree of functional loss resulting 
therefrom.  The clinical evidence does not show that 
appellant's service-connected right shoulder disability 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards, as is required for an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  


II.  An Original Rating in Excess of 10 percent for Residuals 
of a Left Knee Injury

The service medical records reflect that in October 1960, 
appellant sprained his left knee.  In November 1960, it was 
reported that he had twisted/injured the left knee when a 
player landed on the lateral aspect.  Tenderness at the 
proximal fibular area was noted.  X-rays of that knee were 
essentially unremarkable.  

On February 1993 VA examination, appellant complained of 
difficulty squatting.  Clinically, the left knee had no 
effusion/swelling.  Questionable lateral collateral 
ligamentous laxity was noted.  X-rays of that knee were 
essentially unremarkable.  Left knee sprain was assessed.   

In its February 1994 rating decision sheet, the RO granted 
service connection and assigned a noncompensable evaluation 
for appellant's left knee sprain, coded under Diagnostic Code 
5257.  That rating decision sheet stated that a 
noncompensable evaluation was assigned since "the evidence 
does not show that the veteran has recurrent subluxation or a 
lateral instability of the knee, nor is there limitation of 
motion or limitation of function of the knee."  

A September 1994 private medical bill indicated that a 
bipartite patella was diagnosed.

Pursuant to remand, on July 1999 VA orthopedic examination, 
appellant provided a history of a left knee injury while 
playing football and reinjuring it in a 1978 parachute jump.  
His complaints included pain, stiffness, swelling, locking, 
and lack of endurance.  He denied heat, redness, instability, 
giving way, and fatigability.  He reported periods of flare-
ups precipitated by cold, rainy weather and, significantly, 
the examiner noted that appellant "has 10% additional 
functional impairment."  Appellant did not utilize crutches, 
brace, or cane.  Clinically, there was no edema, effusion, 
instability, weakness, tenderness, redness, heat, or abnormal 
movement.  The left knee had 0 degrees' extension and 123 
degrees' flexion.  Normal ranges of motion of the knee are 0 
degrees' extension and 140 degrees' flexion.  38 C.F.R. 
§ 4.71 (2000), Plate II.  He was unable to squat on the left 
knee.  Significantly, gait was described as "good" with 
"excellent" stability of that knee noted.  

X-rays of the left knee showed mild medial joint space 
narrowing, marked patellofemoral joint space narrowing, and 
marginal osteophytes involving the lateral left knee 
compartment.  The examiner remarked that the left knee 
"shows very little in the lack of range of motion.  It is 
not unstable.  There is no ligamentous laxity.  The gait is 
not impaired.  The knee joint does not show weakened 
movement, excess fatigability or incoordination.  He cannot 
squat.  Pain is not elicited on motion of the knee."  The 
diagnosis was "[d]egenerative joint disease of the right 
shoulder and of both knees with loss of function due to mild 
pain...."  

It is reiterated that in its October 1999 rating decision, 
the RO assigned an original evaluation of 10 percent for left 
knee sprain.  It appears from that rating sheet that the 10 
percent rating was assigned primarily based on left knee 
arthritis, not instability, since Diagnostic Code 5010, for 
traumatic arthritis, not 5257, for instability, was coded.  
Although a VA General Council opinion held that a claimant 
with arthritis and instability of a knee may be rated 
separately under Diagnostic Code 5003 and Diagnostic Code 
5257 based on additional disability, this VA General Council 
opinion is not applicable here because the clinical evidence 
clearly reveals that appellant does not have any instability 
of that knee.  See VA O.G.C. Prec. Op. No. 23-97 (July 1, 
1997).  See also VA O.G.C. Prec. Op. No. 9-98 (August 14, 
1998).  

The Board has considered the applicability of all appropriate 
rating codes in rating said service-connected left knee 
disability issue on appeal.  Arthritis, due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. Part 4, Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. Part 4, Code 5003.  

Limitation of flexion of either leg to 45 degrees will be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
38 C.F.R. Part 4, Code 5260.  Limitation of extension of 
either leg to 10 degrees will be assigned a 10 percent 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees. 
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. Part 4, Code 5261.  

Since the recent July 1999 VA orthopedic examination revealed 
normal extension of the left knee, the criteria for an 
original evaluation in excess of 10 percent have not been met 
under Diagnostic Code 5261.  An evaluation in excess of 10 
percent would not be warranted under Diagnostic Code 5260, 
since the recent clinical evidence reveals no less than 123 
degrees' flexion of the left knee.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  The positive evidence 
includes the examiner's opinion on recent VA examination that 
appellant experiences 10 percent additional functional 
impairment during periods of flare-ups.  It is unclear, 
however, whether the examiner was referring to both the right 
shoulder disability, which clinically was rather severe, 
and/or the left knee disability, which clinically was not 
described as that disabling.  Appellant's testimony and 
clinical complaints appear credible and, with respect to the 
left knee, are primarily limited to his inability to squat on 
that knee.  On the recent July 1999 VA orthopedic 
examination, appellant's left knee did not exhibit any 
painful motion on use, although he was unable to squat on 
that knee.  However, even assuming arguendo that he 
occasionally experiences painful left knee motion as alleged, 
Diagnostic Code 5010 specifically encompasses painful motion, 
since a compensable rating thereunder for limitation of 
motion requires that "[l]imitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion (emphasis 
added)."  Thus, any painful left knee motion has been 
compensated for under the 10 percent rating assigned by the 
RO for arthritis of the left knee.  To assign an additional 
separate rating for painful left knee motion under 38 C.F.R. 
§§ 4.10, 4.40, and/or 4.45, would constitute pyramiding, 
since it would compensate for the same left knee pain as 
associated with the arthritis of that knee.  See 38 C.F.R. 
§ 4.14; and Esteban.  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, will be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. Part 4, Code 5257.  Since the recent 
July 1999 VA orthopedic examination revealed no ligamentous 
laxity or instability of the left knee joint or any gait 
impairment, the criteria for an original evaluation in excess 
of 10 percent would not be warranted under Diagnostic Code 
5257.  Again, a separate evaluation would not be warranted 
under Diagnostic Code 5257 based on instability, since left 
knee instability was not clinically shown on said 
examination.  

The Board has considered the applicability of rating the left 
knee disability under other appropriate diagnostic codes, 
such as Diagnostic Code 5256.  However, since ankylosis of 
the left knee has not been clinically shown or even 
approximated, a higher rating would not be in order under 
Diagnostic Code 5256. 

The clinical evidence does not reflect that the service-
connected left knee disability presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to warrant an extraschedular evaluation.  
38 C.F.R. § 3.321(b)(1).  In particular, the left knee 
disability does not preclude ambulation or appellant's 
employment in a security business; nor does it require 
frequent hospitalizations.  Since the preponderance of the 
evidence is against allowance of this appellate issue, the 
benefit-of-the-doubt doctrine is inapplicable, for the 
aforestated reasons.  38 C.F.R. § 3.102.  


ORDER

An original 40 percent rating, but no more, for degenerative 
joint disease of the right shoulder with ruptured right 
biceps tendon is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  
To this extent, the appeal is allowed.

An original evaluation in excess of 10 percent for residuals 
of a left knee injury is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

